 

Exhibit 10.1

 

PROMISSORY NOTE

 

Principal

$5,000,000.00

Loan Date

03-30-2019

Maturity

03-20-2020

Loan No

xxxxxxxxx129

Call / Coll
RC-C 3 / 30

Account

720

Officer

JJN

Initials

References in the boxes above are for Lenders use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.

 

 

Borrower:

Art's-Way Manufacturing Co., Inc.

Lender:

Bank Midwest

  PO Box 288   Armstrong Branch   Armstrong, IA 50514-0288 United States   PO
Box 136       500 6th Street       Armstrong, IA 50514

 

Principal Amount: $5,000,000.00

Date of Note: March 30, 2019                            

     

PROMISE TO PAY. Art's-Way Manufacturing Co., Inc. ("Borrower") promises to pay
to Bank Midwest ("Lender"), or order, in lawful money of the United States of
America, the principal amount of Five Million & 00/100 Dollars ($5,000,000.00)
or so much as may be outstanding, together with interest on the unpaid
outstanding principal balance of each advance. Interest shall be calculated from
the date of each advance until repayment of each advance.

 

PAYMENT. Borrower will pay this loan in full immediately upon Lender’s demand.
If no demand is made, Borrower will pay this loan in one payment of all
outstanding   principal plus all accrued unpaid interest on March 30, 2020. In
addition, Borrower will pay regular monthly payments of all accrued unpaid
interest due as of each payment date, beginning April 30, 2019, with all
subsequent interest payments to be due on the same day of each month after that.
Unless otherwise agreed or required by applicable law, payments will be applied
first to any escrow or reserve account payments as required under any mortgage,
deed of trust, or other security Instrument or security agreement securing this
Note; then to any accrued unpaid interest; and then to principal. Borrower will
pay Lender at Lender’s address shown above or at such other place as Lender may
designate in writing. All payments must be made in U.S. dollars and must be
received by Lender consistent with any written payment instructions provided by
Lender. If a payment is made consistent with Lender’s payment instructions but
received after 5:30 PM Central Time, Lender will credit Borrower's payment on
the next business day.

 

VARIABLE INTEREST RATE. The Interest rate on this Note is subject to change from
time to time based on changes in an independent Index which is the Wall Street
Journal Rate as published in the Wall Street Journal Money Rates section (the
"Index"). The Index is not necessarily the lowest rate charged by Lender on its
loans. If the Index becomes unavailable during the term of this loan, Lender may
designate a substitute index after notifying Borrower. Lender will tell Borrower
the current Index rate upon Borrower's request. The interest rate change will
not occur more often than each one (1) day. Borrower understands that Lender may
make loans based on other rates as well. The Index currently is 5.500% per
annum. Interest on the unpaid principal balance of this Note will be calculated
as described in the “INTEREST CALCULATION METHOD” paragraph using a rate of
1.000 percentage point over the Index, adjusted if necessary for any minimum and
maximum   rate limitations described below, resulting in an initial rate of
6.500% per annum based on a year of 360 days. NOTICE: Under no circumstances
will the interest rate on this Note be less than 4.250%per annum or more than
the maximum rate allowed by applicable law.

 

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of
360   days, multiplied by the outstanding principal balance, multiplied by the
actual number of days the principal balance is outstanding. All interest payable
under this Note is computed using this method.

 

PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower's obligation to continue to make payments
of accrued unpaid interest.   Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked “paid in full",
"without recourse", or similar language. If Borrower sends such a payment,
Lender may accept it without losing any of Lender’s rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes "payment in full”
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to: Bank
Midwest, Armstrong Branch, PO Box136, 500 6th Street, Armstrong, LA   50514.

 

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the total sum due under this Note will continue to accrue interest at
the interest rate under this Note. However, in no event will the interest rate
exceed the maximum interest rate limitations under applicable law.

 

DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:

 

Payment Default. Borrower fails to make any payment when due under this Note.

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any
part   of Borrower’s property, any assignment   for the benefit of creditors,
any type of   creditor workout, or the commencement of any proceeding under any
bankruptcy or insolvency laws by or against Borrower.

 

- 1 -

--------------------------------------------------------------------------------

 

 

PROMISSORY NOTE

Loan No: xxxxxxxxx129  (Continued) Page 2      

      

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing he loan. This includes a garnishment of any of
Borrower's accounts, Including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is Ulu basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.

 

Change in Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

 

Insecurity. Lender in good faith believes itself insecure.

 

LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

 

ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender’s attorneys' fees
and Lender’s legal expenses, whether there is a lawsuit, including without
limitation all attorneys' fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction), and
appeals. If not prohibited by applicable law, Borrower also will pay any court
costs, in addition to all other sums provided by law.

 

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of Iowa
without regard to Its conflicts of law provisions. This Note has been accepted
by Lender in the State of Iowa.

 

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against all such accounts.

 

COLLATERAL. Borrower acknowledges this Note is secured by all security
documents, including, but not limited to, all Security Agreements, Supplemental
Security Agreements, all Guaranties, Real Estate Mortgages and Assignment of
Rents including Real Estate Mortgage dated 9/28/2017 and Modification of
Mortgage dated 3/30/2018.

 

LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note may be requested either orally or in writing by Borrower or as
provided in this paragraph. Lender may, but need not, require that all oral
requests be confirmed in writing. All communications, instructions, or
directions by telephone or otherwise to Lender are to be directed to Lender’s
office shown above. The following person or persons are authorized to request
advances and authorize payments under the line of credit until Lender receives
from Borrower, at Lender's address shown above, written notice of revocation of
such authority: Carrie Gunnerson, CEO/Secretary of Art's-Way Manufacturing Co.,
Inc.; and Michael Woods, VP of Finance of Art’s-Way Manufacturing Co., Inc.
Borrower agrees to be liable for all sums either: (A) advanced in accordance
with the instructions of an authorized person or (B) credited to any of
Borrower’s accounts with Lender. The unpaid principal balance owing on this Note
at any time may be evidenced by endorsements on this Note or by Lender’s
internal records, including daily computer print-outs. Lender will have no
obligation to advance funds under this Note if: (A) Borrower or any guarantor is
in default under the terms of this Note or any agreement that Borrower or any
guarantor has with Lender, including any agreement made in connection with the
signing of this Note; (B) Borrower or any guarantor ceases doing business or is
insolvent; (C) any guarantor seeks, claims or otherwise attempts to limit,
modify or revoke such guarantor's guarantee of this Note or any other loan with
Lender; (D) Borrower has applied funds provided pursuant to this Note for
purposes other than those authorized by Lender; or (E) Lender in good faith
believes itself insecure.

 

PURPOSE OF LOAN. The specific purpose of this loan is: 2019 Operating. PRIOR
NOTE. Renewal of Loan #40010024450.

 

SUCCESSOR INTERESTS.    The terms of this Note shall be binding upon Borrower,
and upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

 

GENERAL PROVISIONS. This Note is payable on demand. The inclusion of specific
default provisions or rights of Lender shall not preclude Lender's right to
declare payment of this Note on its demand. If any part of this Note cannot be
enforced, this fact will not affect the rest of the Note. Lender may delay or
forgo enforcing any of its rights or remedies under this Note without losing
them. Borrower and any other person who signs, guarantees or endorses this Note,
to the extent allowed by law, waive presentment, demand for payment, and notice
of dishonor. Upon any change in the terms of this Note, and unless otherwise
expressly stated in writing, no party who signs this Note, whether as maker,
guarantor, accommodation maker or endorser, shall be released frown liability.
All such parties agree that Lender may renew or extend (repeatedly and for any
length of time) this loan or release any party or guarantor or collateral; or
impair, fail to realize upon or perfect Lender’s security interest in the
collateral; and take any other action deemed necessary by Lender without the
consent of or notice to anyone. All such parties also agree that Lender may
modify this loan without the consent of or notice to anyone other than the party
with whom the modification is made. The obligations under this Note are joint
and several.

 

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.

 

- 2 -

--------------------------------------------------------------------------------

 

 

PROMISSORY NOTE

Loan No: xxxxxxxxx129 (Continued) Page 3      

     

 

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE AND
ALL OTHER DOCUMENTS RELATING TO THIS DEBT.

 

BORROWER:

 

 

ART’S-WAY MANUFACTURING CO., INC.

By: /s/ Carrie Gunnerson                    

Carrie Gunnerson, CEO/Secretary of Art’s-Way

Manufacturing Co., Inc.

by:  /s/ Michael Woods               

Michael Woods, VP of Finance of Art’s-Way

Manufacturing Co., Inc.

  

 

LENDER:

 

BANK MIDWEST

 

By: /s/ Jeffrey J. Newlin               

Jeffrey J. Newlin, SVP Market President

 

 

 

- 3 -

 